Citation Nr: 1704957	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee.


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1981 to December 1989. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In June 2015 the case was remanded to the Agency of Original Jurisdiction (AOJ) for further development. 

In a July 2015 rating decision, the RO denied service connection for a head trauma.  In September 2015, the Veteran submitted a notice of disagreement (NOD) regarding the July 2015 rating decision which denied service connection for head trauma.  A statement of the case has not been provided as to this issue following receipt of the NOD, therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the instant claim can be decided.  

The claim for entitlement to service connection for residuals of head trauma must be remanded for issuance of a statement of the case (SOC).  In September 2015, the Veteran submitted a timely notice of disagreement (NOD) regarding a July 2015 rating decision, which denied service connection for head trauma.  To date, no SOC has been issued.  Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Pursuant to the June 2015 remand, the Board instructed the RO to obtain a VA examination with a new psychologist or psychiatrist in order to determine whether any currently diagnosed acquired psychiatric disability, to include schizophrenia and PTSD, was etiologically related to service.  In August 2015, the RO scheduled the Veteran for a VA examination at the Knoxville VA outpatient clinic with the same doctor who had conducted the previous May 2011 and February 2013 VA exams.  In a July 2015 letter, the Veteran identified this error, and he was then rescheduled for a VA examination with a different examiner in September 2015 at the Chattanooga VA outpatient clinic, which is much farther from the Veteran's home; the Veteran did not report for this examination.  

In a subsequent September 2015 letter, the Veteran explained his inability to attend the examination due to living in a rural area, not owning a car, and not having access to public transportation which could take him to the Chattanooga VA outpatient clinic.  Given that the Chattanooga clinic is a significant distance from the Veteran's home and given that he does not own a car or have access to sufficient public transportation, he has shown good cause for missing the examination.  38 C.F.R. § 3.655.  Accordingly, a remand is required to afford him a VA examination by a new psychiatrist or psychologist at the Knoxville VA outpatient clinic, or to alternatively provide him with a fee basis examination at a location in close proximity to the Knoxville VA outpatient clinic or to his home. 

Also, the Veteran has submitted a June 2015 VA form 21-0960P-2, Mental Disorders (other than PTSD and Eating Disorders) Disability Questionnaire and a March 2016 Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire, both completed by his treating psychiatrist, Dr. E. J..  In the June 2015 Mental Disorders Disability Questionnaire, Dr. E. J. diagnosed the Veteran with paranoid schizophrenia and PTSD, attributing the Veteran's hallucinations and extreme paranoia to the schizophrenia and attributing the Veteran's flashbacks and nightmares to the Veteran's reported service in Grenada and Beirut.  However, the examination did not identify any specific in-service stressors supporting the diagnosis of PTSD, nor did it provide a specific determination as to whether the schizophrenia at least as likely as not had its onset in service or in the first post-service year, or is otherwise related to service.  In the March 2016 Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire, Dr. E. J. again diagnosed the Veteran with paranoid schizophrenia and PTSD.  The psychiatrist stated that the Veteran had severe hallucinations from schizophrenia that may be exaggerations of his combat memories but that it was impossible to determine if they originated as a result of his combat missions.  

The Board notes that it does appear that the Veteran was stationed aboard the USS Trenton when the ship was off the coast of Grenada during the October 1983 invasion, and also when the ship was off the coast of Beirut near the time of the October 1983 terrorist attack at the U.S. military barracks.  There is, however, no indication from the personnel records associated with the claims file that he or his vessel was involved in any combat activity or any activity that might have resulted in fear of hostile military or terrorist activity or that the ship was engaged in any such activity.  38 C.F.R. § 3.304(f).  Consequently, prior to arranging for the new VA or fee basis examination, the AOJ, to the extent possible, should attempt to obtain additional information concerning the role that the USS Trenton and the Veteran played during the time of the October 1983 Grenada invasion and the October 1983 attack on the U.S. military barracks in Beirut.  The AOJ should obtain the Veteran's complete personnel file, as it does not appear that the existing personnel records associated with the claims file are complete.  The AOJ should also seek any available and pertinent information from the Joint Service Records Research Center (JSRRC).  Additionally, the AOJ should attempt to obtain the Veteran's DD 214 corresponding to his second period of service from October 19, 1987 to December 18, 1989, as this document also does not appear to be of record. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to service connection for residuals of head trauma.  Inform the Veteran of the time period in which to submit a timely substantive appeal as to that matter.  The AOJ should not return that matter to the Board for appellate consideration of the issue following the issuance of the statement of the case, unless the Veteran perfects his appeal. 

2.  Request that the Veteran provide more information (including as to dates and details) as to his asserted in-service PTSD stressors, to include stressor events reported in his March 1994 letter and March 1994 Statement in Support of Claim (including putting troops on a "hot beach"); his activities aboard the USS Trenton during the October 1983 invasion of Grenada and his activities aboard the USS Trenton at the time following the October 1983 terrorist attack on the U.S. military barracks in Beirut.  

3.  Obtain the Veteran's complete personnel file.  Also, obtain a copy of the Veteran's DD 214 from his second period of active service from October 19, 1987 to December 18, 1989.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  Make additional attempts to corroborate the Veteran's reported stressors through a request to JSSRC.  In the request, inform JSSRC that: 

A)  The Veteran served aboard the USS Trenton from approximately October 1981 to June 1985. 

B)  The Veteran has reported that he served as a boatswain's mate. 

Request that the JSSRC provide a general history of the activities of the USS Trenton for the time frame from October 1983 to December 1983.  Also request that JSSRC search any available records for information concerning the role of the Veteran and/or the USS Trenton during and immediately subsequent to the October 1983 invasion of Grenada and during and immediately subsequent to the October 1983 terrorist attack on the U.S. military barracks in Beirut.  Specifically, the search should attempt to determine whether the USS Trenton and/or its crewmembers were involved in any combat situations. 

If the AOJ or JSRRC determines that any other sources should be contacted in order to obtain potential stressor information, an appropriate information request to such sources should be made. 

All requests and responses received from each contacted entity should be associated with the claims file.  If the requested records are unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination with a VA psychologist or psychiatrist at the Knoxville VA outpatient clinic, other than the psychiatrist who completed the May 2011 and February 2013 examinations and addendum opinions, for an opinion concerning the etiology of any psychiatric disorder present.  If affording the Veteran such a VA examination at the Knoxville outpatient clinic is not possible, schedule him for a VA psychiatric examination by a fee-based psychiatrist or psychologist at a location within reasonably close proximity to his home.  The electronic claims file must be made available to and be reviewed by the examiner.  The following opinions should be obtained:

With respect to each psychiatric disorder identified, to specifically include paranoid schizophrenia, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during the Veteran's active service or is otherwise etiologically related to his service.  The examiner should also comment as to whether schizophrenia or any other diagnosed psychosis was present within one year of discharge from service.  In offering any opinion, consideration should be given to the Veteran's complaints of continuous symptomatology.

In offering opinions, the examiner should consider the contradictory opinions and rationales in the May 2011 and February 2013 addendums, along with the more recent June 2015 Mental Disorders Disability Questionnaire and  March 2016 Review Post Traumatic Stress Disorder (PTSD) Disability Benefits Questionnaire completed by Dr. E. J.  The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of injuries, stressors, and symptoms and any records pertaining to the nature of his activities during the 1983 invasion of Grenada and following the 1983 terrorist attack on the U.S. military barracks in Beirut.  

If PTSD is diagnosed, the examiner should specify the stressor event or events related to combat or fear of hostile military or terrorist activity on which this diagnosis is based. 

Rationales for all requested opinions should be provided.  
If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

